                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
__________________________________________
                                             )
SREYNUON LUNN,                               )
                                             )
      Petitioner,                            )
                                             )   C.A. No. 1:17-10938-IT
      v.                                     )
                                             )
YOLANDA SMITH, Superintendent of Suffolk,    )
County House of Correction, et al.,          )
                                             )
      Respondents.                           )
__________________________________________)

                                 NOTICE OF APPEARANCE

       Pursuant to Local Rule 83.5.3(a) and (c), please take notice that undersigned counsel,

Lindsay M. Vick, Trial Attorney, United States Department of Justice, enters her appearance in

the above-captioned matter on behalf of Respondent Yolanda Smith, in her official capacity, and

requests that the Clerk of Court send all notices, pleadings, and orders to undersigned counsel.
Dated October 29, 2018         Respectfully submitted,

                               JOSEPH H. HUNT
                               Assistant Attorney General
                               Civil Division, U.S. Dep’t of Justice

                               WILLIAM C. PEACHEY
                               Director
                               Office of Immigration Litigation

                               KATHLEEN A. CONNOLLY
                               Senior Litigation Counsel


                         By:   /s/ Lindsay M. Vick
                               LINDSAY M. VICK
                               MA Bar# 685569
                               Trial Attorney
                               Department of Justice
                               Civil Division
                               Office of Immigration Litigation
                               District Court Section
                               P.O. Box 868
                               Washington, DC 20044
                               Tel: (202) 532-4023
                               Email: Lindsay.vick2@usdoj.gov

                               Attorneys for Respondents




                           2
                                CERTIFICATE OF SERVICE
                                  C.A. No. 1:17-cv-10938-IT

       I hereby certify that a true copy of the above Notice of Appearance was served upon the

attorney of record for each other party on October 29, 2018, through the CM/ECF for the District

of Massachusetts. All parties are registered CM/ECF participants and were served electronically,

as identified on the Notice of Electronic Filing (NEF).


                                                     /s/ Lindsay M. Vick
                                                     LINDSAY M. VICK
                                                     Trial Attorney
                                                     United States Department of Justice




                                                3
